Good.NeighborCommissionof Texas
Austin,Texas

Attention: PaulineR. Kibbe

                                        OpinionNo. O-7499
                                        Re: Deeignationof granteein
                                            deed conveyingin trust to
                                            the u8e and benefit of the
                                            Mexicanpeople in Karnes
Gentlemen:                                  county.

         We acknowledgereceiptof your opinionrequestdated November6,
1946, from which we etate in subetanceand quote in part, as follows:

        The MexicanHonoraryCommirrsion  of Karnes City desiresto
    purchasea small tract of land.for the purpoeeof erectinga
    platformand a hall to hold weekly meetingsand to stage cele-
    brationson the 5th of May.,the 16th of Septemberand at other
    times.

         As you know, these Commissionsare semi-official
                                                       agenciee
    of the MexicanConsularServicein that they are composedof
    Mexican citizensand organizedby the Mexican Consulsto look
    after the Interestaof the Mexicanpopulationunder the Consul's
    direction.

         Inasmucha8 these groupehave no legal entity,at least,
    sufficientto own and disposeof real estate a8 such, the mem-
    bershipbeing of a migratorynature,the title to a given par-
    cel of land would be imperfectfor want of a definiteand clear-
    ly definedou?l.er,a point essentialwhen seekingto borrow money
    or to transferthe fee.

         Similarproblemsin other communitiesin the State may, in
    the future,arise,and we would like your opinionon the inquiry:
    Whethertitle to the land in questionmay be placed in a grantee
    as follows: "Joel S. Quinones,MexicanConsul,at San Antonio,
    or his succe88orin office,for the use and benefitof the Mexi-
    can people of Karnes County,Texas."

          Title 5, Aliena,V. A. C. S., containsthe pertinentstatutesgov-
erning the ownershipof land by aliens and alien corporationsin Texas.
                                                                              .-




Good NeighborCommissionof Texas _ Page 2 (0-7499)



Article 166 providesthat no alien or alien corporati.on
                                                      shall acquireeny ln-
terest,right,or title eitb.er legal or equitablein or to any landr in the
State of Texan, excepta8 hereinafterprovided.

          Arbtcle 167 lists the exceptionsto t,hegenerallaw stated in Arti-
cle 166 and provideain part aa followr:

         "This title (title5) shall not apply to 0 a . the follow-
    ing claanesof all.ene,wto arep or who shall becomebona fide
    inhabitanteof this State, at;I.onga8 thgy &all continueto be
    bona fide inhabitanteof t.h!.s
                                 State:



        "Section3. Al.f.ens wha are ~at~l;~,r%I.
                                           born,ci~ti.zens
                                                        of na-
    tions wb.ichhave a common.
                             land bol;ndary
                                          with the UTi.ited
                                                         States.

         ". . ."

          Article 1.76,V. A. C. S., reqnireathat al.1aliens and all alien
corporationshereafterpurchasing,or ~,IJ  any mazner arquiri.ng
                                                             land located
in Texas, shall,wi.thin65.xmonths after such purchase,or acquisition,file
with the County Clerk of the County 1.nwhi.c'h
                                             su.9~.l.ar,.d
                                                       !.alocated,a "Report
of Alien Ownership"In accordancewith the terms therein aet out, and subject
to the penaltyprovidedthereinfor failureof compliancetherewith.

          Under the provi.ai.ons
                               of the above-ez:llmerated
                                                      statuc,es,it is plain
that the aliens in question,berm fi.deInhabitantsof Texas and cl.tizens of
Mexico, a natj.ouwhich ha8 a commor~land boun,tiaPy
                                                 xltb.the Unit4 States,may
acquireand own any landa in the State of Texas, provf.dedthey file a Report
of Allen Ownershipin accordancewi,thArtfcle 176.

          We are of the op:alonthat t;t.e
                                        deoi.gaati.ort
                                                    of the granteein the
contemplatedconveyanceas "Joel S. Q~.n.on.es,Mex9.canCon.su.1
                                                            at San Antonio,
or his 8ucce88orin office,for the use and benefitof the Mexicanpeople of
Karnes County,Texas"gwould be legal and proper. The legal effectthereof
would be to constitutethe Mexican Consultb.eholder 1.ntrust of the property
conveyedfor the use and benefit of the Mexicanpeople of Karnes County,Texas,
the owners of the property. In a deed, *s l.c.
                                             al.1other written instruments,
the thing to be determinedLB the intentionof the partiesto I,t;and when
the instrumentitselfmakes ft manifestthat it wan the pu-poeeof the grantor
to conveythe propertyto another,who in the deed Is designatedwith reasonable
certainty,it will take effect aB a conveyance. 14.?ex. hr. p Page 798; Vine-
yard vs. O'Connor,90 Tex. 59; Sparks ~8. :Eumbl.e
                                                01.1an.dRefin.i.ng
                                                                 Company,l29
S.W. (2) 468.

          We desireto point out horaever,that a conveyauceto a granteea8
designatedabove pLacea the tLtl.e,the rlghtato alleoate,and all incidental
powers appertainingto the landa conveyedin.the Mexicanpeople of Karnes County,
Good NeighborCommissionof Texas - Page 3 (O-7499)



Texas. To obviatethe necessityof obtainingthe approvalof all the Mexican
people of Karnes County,Texas, whenevera transfer,aaaignment,or loan con-
cerningthe land In question16 desired,we would auggeetthat the grantee
be designatedaa follows: "Joel S. Quinonea,Mexican Consul,at San Antonio,
or his succeseoreIn office,trustee".

         Article7425a, V. A. C. S., providesas follows:

         "Wherea trust is created,but ia not containedor declared
    in the conveyanceto the truqtee,or when a conveyanceor tranefer
    IS made to a trusteewithout dinclosingthe namee of the benefici-
    ary, or beneficiaries,the trustee &all be held to have the power
    to conveyor transferor encumberthe title and wheneverhe shall
    executeand delivera conveyanceor transferor encumbranceof
    such property,am trustee,such conveyanceor transferor encum-
    brance shall not thereafterbe questionedby any one claimingas a
    beneficiaryunder such trust or by any one claimingby, through,
    or under an undisclosedbeneficiary,providedthat none of the
    trust propertyin the hands of aaid trustee ahallbe liable for
    personalobligationsof said trurtee. Acts 1925, 39th Leg., ch.
    120, P. 305, § 1,"

          The affect of designatingthe granteea8 suggestedand as permitted
under Art. 7425a would be to place in the trueteedesignatedthe authority
or power to exerciseall rights concerningthe land conveyedto him in trust.
The beneficiariesunder the trust could, of course,come in whenevernecessary
to show they are partiea'forwhom the land wa8 conveyedin trust. We would
be hesitant,of course,to euggestany conveyanceto a granteeae suggested
herein except in those camea,a8 here, explicittrust, honor and reliancecan
be placed in the designatedtrustee.

         Trusting   that the above satisfactorily
                                                answersyour inquiry,we remain

                                                      Very truly yours

APPROVEDNOV 22, 1946                            Al'TORNEYGENE3ALOFTEXAS

Id RarrisToler
FIRST ASSISTART                                 By    /a/ ChesterE. Ollison
ATTORNFXGEEERAL                                           ChesterE. Ollieon
                                                                  Assistant

CEO-sl-lm
                                          APPROVED
                                          OPINION
                                         coMMITrEE
                                         BY /e/ GUB
                                           CHAIRMAN